ORDER
Michigan resident Carl Garner was dissatisfied with Indiana state court judge David Dreyer’s rulings in his child custody suit. He therefore sued Dreyer in federal court under 42 U.S.C. § 1983, alleging violations of his Fourth, Fifth, Eighth, and Fourteenth Amendment rights. The district court denied Garner’s request to enjoin Judge Dreyer’s orders, and the case is before us on Garner’s interlocutory appeal. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we dismiss the appeal.
While this interlocutory appeal was pending, the district court proceeded with the damages portion of Garner’s lawsuit. On February 2, 2004, the court granted summary judgment to Judge Dreyer and entered final judgment in the case. See Garner v. Dreyer, No. 1:02-CV-1928 (S.D.Ind. Feb. 2, 2004). The district court’s judgment on the merits renders this interlocutory appeal moot. See United States v. Estevez, 852 F.2d 239, 241 n. 3 (7th Cir.1988) (defendant’s interlocutory appeal rendered moot by subsequent judgment); see also Saman v. Robbins, 173 F.3d 1150, 1158 n. 8 (9th Cir.1999) (defendants’ interlocutory appeal from the denial of judgment as a matter of law rendered moot after judgment entered on the merits).
Accordingly, we DISMISS Garner’s interlocutory appeal as moot.